Title: [Diary entry: 28 January 1785]
From: Washington, George
To: 

Friday 28th. Mercury at 32 this Morning—42 at Noon and the same at Night. Wind pretty fresh from the Southward, with Sun shine, and appearances of rain alternately. In the evening it lowered very much. Road to day to my Plantations in the Neck—partly with a view to search for Trees; for which purpose I passed through the Wood and in the first drain beyond the Bars in my lower pasture, I discovered in tracing it upwards, many small & thriving plants of the Magnolio and about & within the Fence, not far distant, some young Maple Trees; & the red berry of the Swamp. I also, along the Branch within Colo. Masons field, where Mr. T. Triplett formerly lived came a cross a mere nursery of young Crabtrees of all sizes & handsome & thriving and along the same branch on the outerside of the fence I discovered several young Holly Trees. But whether from the real scarcity, or difficulty of distinguishing, I could find none of the fringe tree.